Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysiak (US 2014/0194232).  Regarding claim 1, Krysiak discloses a football construction comprising a bladder (14) that defines an outer wall surrounding a hollow cavity having a geometric center.  Note Figures 18 and 19A.  The cavity includes a central core object (18) that is suspended at the geometric center of the hollow cavity.  Note paragraph [0092] stating that the bladder is made from a transparent material.  
Regarding claim 2, note Figure 52 of Krysiak showing that the ball may comprise a spherical shape with a center point and the object (318) is located at the center point of the sphere.  

Regarding claim 5, note paragraph [0081] stating that the bladder is made from a flexible material such as urethanes, rubber, vinyl and EVA.  Note paragraph [0234] stating that the bladder is formed from rubber or other elastic materials.  Thus, Krysiak teaches a transparent outer wall that is elastically deformable.  
Regarding claim 6, note paragraph [0094] defining an outer cover (12) for the bladder (14) that is also formed of a translucent or transparent material.  
Regarding claim 7, note Figure 6 showing the panels (24, 26, 28, 30) for the outer cover.  These panels define outer facets joined together.  
Regarding claim 13, note the rejection of claim 1 as these claims recite similar limitations.  Further, note paragraph [0169] of Krysiak stating that the embodiment of Figure 24A may comprise a tubular portion (250) that positions the central object (18) at the geometric center of the cavity of the outer wall.  Krysiak also states that the bladder forms a donut-like inflatable interior which encircles tubular portion (250).  Note also paragraph [0175] stating that the embodiment of Figures 24B also defines a donut-like inflatable interior.  These donut-like shapes define a toroidal bladder as recited.  
In the alternative, it is noted that Krysiak also teaches a spherical embodiment wherein a tubular portion (422) extends through the bladder to position the central object (318) therein.  Note Figure 52 and paragraph [02479].  Krysiak states that this arrangement also defines a donut shaped inflatable interior.  This donut shape defines a toroidal bladder as recited.  Similar to the football embodiment of Figures 19-24, Krysiak also states that the spherical embodiment .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0194232).  Regarding claim 3, Krysiak teaches that the central core object is an electronic chip including light emitters (124).  Note paragraph [0089] stating that the ball may comprise greater or fewer light emitters than the three shown (124A-C).  Thus, it would have been obvious to one of ordinary skill in the art to modify the size of the central core object (i.e. electronic chip (18) such that it meets the claimed ratio of diameter between the ball and central core object (i.e. 2:1-20:1) in order to enable the electronic chip to support a particular number of light emitters.  The particular ratio between the central core object and the diameter of the ball is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality by the .
Regarding claim 8, note Figures 19A-E showing a membrane (82) joined to an interior surface of the transparent outer wall and bisecting the hollow cavity of the ball into two equal volumes.  Note paragraph [0149] stating that the membrane (82) is formed from polyester urethane, other urethanes, fabric, a thermoplastic, other polymeric materials, rubber and combinations thereof.  Note also paragraph [0234] defining the use of rubber and other elastic materials for the bladder.  It would have been obvious to one of ordinary skill in the art to form the membrane of Krysiak from a rubber with elastic properties in order to provide a durable membrane that will not easily break.  
Regarding claim 9, the cross-member (82) as shown in Figures 19A-E of Krysiak is joined to the transparent outer wall at first and second ends.  Note paragraph [0155] stating that the cross-members may comprise threads, cords, wires, strings, springs, straps, bands, sheets or combinations thereof to support the object (18) within the bladder (14).  It would have been obvious to one of ordinary skill in the art to form the cord of Krysiak from a rubber with elastic properties in order to provide a durable membrane that will not easily break.  

Regarding claim 12, note Figure 19C showing a first, second, third and fourth membranes connecting the core object with the outer wall.  Note also paragraph [0155] stating that the cross-members may comprise cords.  The cords are obviously capable of providing force vectors that maintain the central object in position at the geometric center of the hollow cavity of the ball.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (US 2014/0194232) in view of Motosko (6,537,125).  Regarding claim 11, note paragraph [0162] of Krysiak stating that two or more cross members (90) may be used for supporting the object within the bladder.  However, Krysiak does not specifically disclose three cords as recited.
Motosko reveals that it is known in the art of sports balls having an object (16) suspended within the inflatable bladder (12) to use three elastic cords (22) for fully supporting the object within the ball.  Note Figures 3-5 and column 3, lines 22-38 of Motosko.  It would have been obvious to one of ordinary skill in the art to use three cords for the ball of Krysiak in order to fully support the object in multiple directions.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canara (US 2018/0326274).  Regarding claim 13, Canara discloses a flying disc (1) comprising a toroidal-shaped bladder having a central core object (10, 11, 12) joined to a central portion of the bladder and suspended at the geometric center of the hollow cavity.  Note paragraph [0018].  Further, note claims 7-9 of Canara stating that the ring is inflatable with air.  Thus, Canara teaches a bladder.  

Regarding the limitation for the outer wall and bladder to be transparent, note paragraph [0027] stating that the ring (1) may comprise LEDs located therein and the ring is made from a transparent or translucent material to permit viewing of the LEDs.  It would have been obvious to one of ordinary skill in the art to form the cover from a transparent material as well in order to protect the ring from damage and wear and also permit the LEDs to be seen by the user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEVEN B WONG/Primary Examiner, Art Unit 3711